Title: To Benjamin Franklin from William Franklin, 22 August 1767
From: Franklin, William
To: Franklin, Benjamin


Honoured Father
Burln. Augt. 22. 1767
Since my last I am favor’d with [yours] of May 20, per Mr. Odell, May 23d. per Packet, and [June?] 6, per Gilbert. The second came to hand but [torn] Yesterday above a Week after the [last?].
From the little [remainder of page missing.]
The Assembly of New Jersey have made Prov[ision] for supplying the King’s Troops with all the Neces[saries] required by the Act of Parliament. I hope that b[efore] the Bill for restraining the Legislature of New-York can be passed into a Law, the Ministry [will] hear what the N. York Assembly have done, and there[fore prevent] its passing.
[Torn] Friends are very happy [remainder of page missing.] 
Remainder of W.F’s Letter to B.F. dated

[In Elizabeth Franklin’s hand:] Burln. Augst. 22, 1767
I was highly entertain’d with the Perusal of those few Pages of your Journal which you were so obliging as to send me. You may rely that the Contents will be kept an inviolable Secret. I shew’d them to Mr: G: as you gave me Leave. He is astonish’d how you are able to go through so much Business, and yet write so much, and says that if the People here did but know one Half of what you are continually Saying, and doing for them, they would go near to deify you.
We are sorry to find that it is doubtfull whether we shall get Permission to make Paper Currency this Year. There are such Complaints throughout the Middle Provinces for the Want of it, that notwithstanding their Aversion to the Settlement of permanent Salaries on the Officers of Government, the Assemblies would, in my Opinion, readily assent to a Part of the Interest of the Money being appropriated to those Services; especially if the Legislatures here might have the Appropriation of the Remainder for such other Publick Services as they should judge expedient. The Principal Members of Assemblies are ready enough to acknowledge that the Salaries are not sufficient, considering the encreas’d Expence of Living, but then each is afraid to venture to propose an Addition, lest he should thereby give his Enemies an Opportunity of hurting his Interest with his Constituents, and occasion his being Left out at the next Election. In this Province the Attorney General’s and Secretary’s Fees are the only Officers Fees which are thought any ways equal to the Services, and those in several Instances fall greatly short. I have never made above £300 Currency per Annum by all the Fees of Office since my Arrival, except the first Year. What should make them less now than they were then, I am at a loss to conceive, unless the Scarcity of Money induce more People to be ask’d in Churches and Meetings than formerly, in order to save the Expence of a Marriage Licence. Tis certainly the Interest of the Governed as well as the Governors that the latter should have a handsome Support, as they may otherwise be often tempted, thro Necessity, to committ Actions they themselves disapprove. To obviate the Objection that Assemblies would become useless when the Governors were made independent of them, the Governor might be directed by the Crown to call a Meeting of the Legislature, whenever the Speaker, and a Majority or one third of the Members of both Houses should request it. At present the Governors, by their Instructions, are not to summon, prorogue, adjourn or dissolve the Assemblies but by the Advice of the Council; so that he is not left at Liberty to act arbitratily in Matters of so great Consequence to the publick Welfare. And, if he does greatly misbehave, there is no doubt but he will, as he ought, be immediately removed on Complaint being made to the Crown. It was, however, right in you, as an Agent, to intimate to the Ministry, that the Colonies would not emit any Paper Money on those Terms, as it might induce them to wave their Intentions in that Respect. But I am well assured that rather than not have Money to emit on Loan, they would consent to almost any Conditions with regard to the Appropriation of the Interest.
I cannot entirely agree with you as to the Expediency of joining the Assemblies with the Governors in Granting the Crown Lands and collecting the Quit Rents. For my Part I am no ways interested in the Affair, the Lands of this Province being all private Property, with which the Governor has no Concern. But in my Opinion, the Assemblies should be suffer’d to have as little to do as possible with Business that in its Nature properly belongs to the Executive Part of Government. They already Claim and exercise more Powers of that kind, than a British H: of C: would presume to do, and if they are invested with so considerable an Addition to their Power as that above mention’d, there is no knowing where they will stop. Nor do I see that it will remedy the Evil; for tho’ some Governors may take Advantage of the Powers they have of granting Lands, and make Jobbs of the Grants, yet all the Difference will be, when the Assemblies are join’d with them, that there will be more People to be gratified with Jobbs. Every Member will want for himself and his Friends, and unless the Governor will gratify them they will prevent any Lands being granted at all. This will naturally bring on a Coalition between them, and they will then play into each others Hands in such Manner as may be most conducive to their private Interest. The Governor at present grants the King’s Lands with the Advice of the Council, and every Person who can find a vacant Piece of Land may on Application to them get a grant for it. The Council being mostly Gentlemen of large independent Fortunes in the Province are much better Checks on a Governor than is generally imagined, as it seldom happens but that some of them are at Variance with him, and would therefore immediately inform the Ministry of such of his Transactions as they conceived detrimental to the Crown or the Publick. Besides as the French are now driven from N: America, there is not that Necessity as formerly for settling regularly in Townships, and especially as a Boundary is already fix’d between the English and Indians in the Southern Colonies, and the same shortly to be done between those of the Northern. As to Collecting to Quit Rents the Governors I understand has nothing to do with it, a Receiver General being appointed for that Purpose in all the King’s Provinces. These Receivers might easily be made to do their Duty, and perhaps, it might not be amiss to put them under the Direction of the new Commissioners for the American Revenue.
I wish Governor Pownal had ventured to move the House of Commons, to pass such a Resolve as you drew up for him, and had got his Motion seconded so that it might have appear’d on the Minutes, as I think it must have opened their eyes with Regard to the Impropriety of taxing the Colonies in America without giving them Representatives. But I much doubt whether the People here could be brought to consent to send Members to the House of Commons if allow’d. It is a new Subject which the Generality have but slightly consider’d, and a Measure which great Pains have been taken to prejudice them against. The Presbyterians, particularly, are totally against it, but seem now willing enough to have an American Parliament composed of Representatives from the several Colonies, as they think from their Numbers in each they shall be able to send a Majority of their own Denomination, and by that Means perfect the Union they have long wish’d for, to answer their particular Purposes.
W. F
 Endorsed: Remainder of W.F’s Letter dated Augt 22. 1767
